Citation Nr: 0509226	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  01-02 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as Barrett's esophagitis, hiatal hernia, 
and gastroesophageal reflux disease (GERD), on a direct and 
secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in 1971 with over 16 
years of military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in January 2004 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  Service medical records are negative for a chronic 
gastrointestinal disorder, except for duodenal ulcer disease, 
which is already service-connected.

2.  Post-service evidence is negative for gastrointestinal 
symptomatology (except as related to service-connected 
duodenal ulcer disease) for several years after military 
discharge.

3.  The medical evidence fails to establish a medical nexus 
between the veteran's military service and current complaints 
related to Barrett's esophagitis, hiatal hernia, and GERD.

4.  The medical evidence reflects that the veteran's 
Barrett's esophagitis, hiatal hernia, and GERD are not the 
result of service-connected duodenal ulcer disease.


CONCLUSION OF LAW

A gastrointestinal disorder, claimed as Barrett's 
esophagitis, hiatal hernia, and GERD, was not incurred in or 
aggravated by the veteran's period of active duty, nor is it 
shown to be proximately due to medication taken for service-
connected duodenal ulcer disease.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran maintains that he should be service-connected for 
Barrett's esophagitis, hiatal hernia, and GERD.  He contends 
that these disorders were not properly diagnosed during his 
military service due to the lack of technological 
advancement.  In the alternative, he asserts that Barrett's 
esophagitis, hiatal hernia, and GERD are related to his 
service-connected duodenal ulcer disease as secondary claims.

Service medical records reflect that the veteran was treated 
in 1955 and 1956 (early in his 16-year military career) for 
epigastric distress.  X-ray evidence showed a duodenal ulcer.  
He was placed on a bland diet and medication with improvement 
of his symptoms.  A November 1957 clinic evaluation showed 
that he had symptoms one month previously and it was 
recommended that he stay on the medication and diet.

Subsequent service medical records are negative for 
complaints related to gastrointestinal distress.  However, a 
fellow soldier more recently indicated that he recalled the 
veteran consuming large amounts of Rolaids and Tums on a 
daily basis while on active duty.  The veteran's wife also 
indicated that he took large quantities of anti-acids during 
their entire 41 year marriage (which would include his period 
of active duty).

Based on the above evidence, it is clear to the Board that 
the veteran experienced on-going gastrointestinal distress 
while on active duty.  Shortly after separation, the veteran 
filed a claim for ulcers, which was granted by rating 
decision dated in August 1973.  However, there is no 
indication of chronic gastrointestinal complaints related to 
the current diagnoses of Barrett's esophagus, hiatal hernia, 
or reflux disease.  This evidence indicates to the Board that 
the veteran did not have evidence of a chronic 
gastrointestinal disorder except as it related to duodenal 
ulcer disease (for which he is already service-connected) 
while on active duty.  

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition in service is not chronic.  In 
this case, post-service medical evidence is negative for 
complaints related to Barrett's esophagus, hiatal hernia, or 
reflux disease for many years after discharge.  

Subsequent post-service medical evidence reflects treatment 
primarily for kidney stones.  With respect to the veteran's 
ulcer disease, a 1978 treatment record indicated that the 
disease had been inactive for several years.  This suggests 
to the Board that the veteran was having no gastrointestinal 
problems for some years after military discharge.

In late 1985, the veteran reported a six-month history of 
epigastric pain.  For the first time, an endoscopy showed 
reflux esophagitis, possible Barrett's, and a small hiatal 
hernia.  These diagnoses were ultimately confirmed.  In April 
1986, the RO increased the veteran's disability rating for 
duodenal ulcer disease based on his increase in gastric 
symptomatology.

In mid-1987, the veteran again filed a claim for an increased 
rating for his ulcer disease.  In denying the claim, the RO 
noted that Barrett's esophagitis and hiatal hernia were 
separate and distinct entities from duodenal ulcer disease 
and that the ulcer disease was quiescent.  His disability 
rating was reduced to zero percent.  However, the issues of 
service-connection for Barrett's esophagitis, hiatal hernia, 
or any other gastrointestinal disorder were not directly 
addressed.  

Based on the above evidence, the Board places significant 
probative value on the, at a minimum, nearly 15-year gap 
between discharge from military service and the first 
diagnosis of hiatal hernia, reflux disease, and Barrett's 
esophagitis, and finds that the post-service symptomatology 
is too remote in time to support a finding of in-service 
onset, particularly given the lack of continuity of symptoma-
tology during the multi-year gap between military discharge 
in 1971 and the first diagnosis of Barrett's, reflux, and 
hiatal hernia in 1985.
 
Moreover, since the veteran was not shown to have had a 
gastrointestinal disorder during service (except as it 
related to a service-connected duodenal ulcer), there is no 
possibility of showing continuity of symptomatology under 
38 C.F.R. § 3.303(b) ("where the condition noted during 
service . . . is not, in fact, shown to be chronic . . . [,] 
then a showing of continuity after discharge is required to 
support the claim.").  

In this case, there was no evidence of Barrett's esophagitis, 
hiatal hernia, or reflux disease noted during service and no 
continuity of symptomatology after discharge.  As such, there 
is no support for the claim based on continuity of 
symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
weight of medical evidence is against the veteran's claim. 

Outpatient treatment records primarily show on-going 
complaints of a serious kidney stones disorder.  On several 
occasions, the veteran filed claims related to his kidney 
disease.  However, there is also evidence of on-going 
complaints related to some gastrointestinal complaints.  In 
1998, he filed the current claim.  At one point, he suggested 
that his current gastrointestinal disorders were due to his 
service-connected duodenal ulcer disease.  

In a November 1998 VA examination report, the veteran related 
a history of kidney stones.  He also reported having 
indigestion, abdominal pain, and stomach aches in service and 
was treated for a duodenal ulcer at that time.  The examiner 
noted that a recent endoscopy showed severe esophageal 
reflux.  The veteran also indicated that he had been 
diagnosed with Barrett's esophagitis in the 1980s.  

After a physical examination, the diagnoses included 
Barrett's esophagus with reflux esophagitis, and a past 
history of duodenal ulcer disease.  The examiner noted that 
it was obvious that the veteran had Barrett's and had had it 
since he received treatment at the Denver VA Medical Center 
(in the 1980s) and that it had become more progressive 
without treatment.  He recommended follow-up treatment to get 
the disease under control.  

Although the examiner did not specifically address the 
service-connection issue, he indicated that the veteran had 
been diagnosed with Barrett's esophagitis since his treatment 
at the Denver VAMC (essentially since the 1980s).  This 
suggests to the Board that the disorder was not, in fact, 
related to military service but developed some years 
afterwards.

In a June 2000 VA examination, the veteran related a history 
of ulcers while on active duty with symptoms of heartburn, 
indigestion, and a sour taste at night.  He indicated that 
the symptoms progressed over many years and that he was 
diagnosed with esophagitis some years ago.  He indicated that 
he also may have been diagnosed with Barrett's esophagus but 
could not recall.  Current complaints included abdominal 
bloating, mild constipation/mild diarrhea, and some rectal 
bleeding.

After a physical examination, the examiner concluded that 
there was no direct correlation between duodenal ulcer 
disease and reflux esophagitis.  However, he indicated that 
the veteran had been "plagued with this since he was in the 
service."  It was also noted that the veteran had irritable 
bowel syndrome, which had become more prevalent in his 
symptomatology.  

In assigning high probative value to this report, the Board 
notes that the examiner specifically addressed the secondary 
issue on appeal, had the claims file for review, discussed 
the findings in the claims file, obtained a reported history 
from the veteran, and conducted a complete examination.  
There is no indication that the VA examiner was not fully 
aware of the veteran's past medical history, current 
medications, or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion with 
respect to the secondary claim issue to be of great probative 
value.

However, while the examiner addressed the secondary issue, it 
was unclear to the Board which of the veteran's 
gastrointestinal symptoms had "plagued" him since service.  
Therefore, the examiner's opinion was unclear as to the 
direct service-connection issue.  For this reason, the Board 
remanded the issue in January 2004 for clarification of the 
diagnosis and a medical opinion regarding direct service-
connection.  

To that end, the veteran underwent a subsequent VA 
examination in March 2004.  After a review of the claims 
file, consideration of the past medical history, and a 
physical examination, the examiner concluded that the 
veteran's epigastric symptoms were similar to those he may 
have had during service.  Nonetheless, with respect to each 
of the disease entities claimed the examiner concluded:

It is my medical opinion that his hiatal 
hernia is less likely as not, related to 
his history of upper gastrointestinal 
complaints while in the military.  It is 
my medical opinion that his Barrett's 
esophagus is less likely than not, 
related to his military experience with a 
history of ulceration gastritis and 
stress gastric complaints.  The other 
diagnosis gastroesophageal reflux, it is 
my medical opinion that his is suffering 
relatively little of that, and it is 
certainly less likely than not, related 
to his military experience.

In assigning high probative value to this report, the Board 
notes that the examiner addressed the specific direct 
service-connection claim, had the claims file for review, 
specifically discussed findings in the claims file, and 
reviewed the veteran's past medical history.  There is no 
indication that the VA physician was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  

Next, the Board notes that there is no medical evidence 
contained in the claims file supporting the veteran's claim 
of either a direct or secondary relationship between his 
gastrointestinal complaints and military service.  While 
outpatient treatment records reflect on-going treatment, 
there is nothing in the medical evidence supporting his 
position.  

The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current gastrointestinal problems 
with military service or to a service-connected disability 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, based on the above evidence, the Board finds that the 
March 2004 VA examination specifically addressed the direct 
service-connection claim, and the June 2000 VA examination 
directly addressed the secondary claim.  Both VA examiners 
concluded that there was no relationship.  Therefore, the 
Board finds that the claim for direct service-connection and 
the claim for secondary service-connection must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001 and January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

In addition, the issue on appeal was re-adjudicated and 
supplemental statements of the case were provided to the 
veteran in October 2001 and November 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
November 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the March 2001 and January 2004 notice 
letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in November 1998, June 
2000, and March 2004.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a 
gastrointestinal disorder, claimed as Barrett's esophagitis, 
hiatal hernia, and GERD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


